DETAILED ACTION
Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
This is an Allowability Notice addressing applicants response dated 3rd June 2021.  Claim(s) 1-6, and 8 were amended; Claim(s) 7 was cancelled; and Claim(s) 9 was newly added; therefore, Claims 1-6, and 8-9 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2018, 7/10/2018, 3/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 10 of 13) with respect to the drawing objection; have been fully considered and are persuasive in view of the newly added Figure 11 supported by [0037] of Applicant’s Specification and Figure 6.  Therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 10 of 13) with respect to the rejection of the Claim(s) 

Applicant’s arguments (Remarks Pg. 11 of 13) with respect to the rejection of the Claim(s) 1 under AlA 35 U.S.C. §103; have been fully considered and are persuasive based on the amended Claim to include the features recited in Claim 7; therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 12 of 13) with respect to the rejection of the Claim(s) 2-6 and 8 under AlA 35 U.S.C. §103; have been fully considered and are persuasive based on the amended independent Claim 1; therefore, the rejections have been withdrawn.

Applicant’s arguments (Remarks Pg. 12 of 13) with respect to newly added Claim 9 have been fully considered.

Allowable Subject Matter
Independent Claim(s) 1 and 9; and Dependent Claim(s) 2-6 and 8, are allowed.  The following is the Examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed amended claimed limitations “one of the outer surface of the protruding portion of the elastic member and the inner surface of the annular body has a plurality of concave portions and a plurality of convex portions formed in a circumferential direction thereof which create the gap” in combinations in the claims, are neither anticipated nor found obvious over the art of record.  Annular bodies with a plurality of concave and convex 

Regarding Independent Claim 9, the claimed amended claimed limitations “an annular body configured to surround the protruding portion of the elastic member and is disposed in the body in contact with a front of the attachment object, wherein a gap is provided between an outer surface of the protruding portion of the elastic member and an inner surface of the annular body which faces the outer surface of the protruding portion, and wherein the elastic member is configured to deform under pressure of water exerted on the elastic member, thereby increasing pressure to urge the elastic member into contact with the oscillator” in combinations in the claims, are neither anticipated nor found obvious over the art of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645